DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022 and 06/03/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Terminal Disclaimer
The Terminal Disclaimer filed 08/11/2022 has been approved.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art is Zhou et al. (U.S. Pat. App. Pub. 2019/0230004), hereinafter Zhou.

Regarding exemplary claim 1, Zhou disclosed a method for obtaining a network slice, comprising:
receiving, by a control device, a slice request (first management unit, i.e., control device, receiving a service request message, i.e., a slice request, ¶[0086]), wherein the slice request 5comprises an identifier (service request message carrying second indication information, i.e., an identifier, ¶[0086]), and the identifier identifies isolation information of a slice (second indication information used to obtain isolation-sharing requirement information, i.e., isolation level, ¶[0086]); and
obtaining, by the control device, a network slice based on the identifier (first management unit sending a network slice management request message including isolation-sharing requirement information, ¶[0097]; creating a network slice based on the network slice management request, ¶[0098]).

Zhou generally disclosed the creation of a network slice with an isolation-sharing requirement in response to a request.  However, Zhou did not specifically disclose a user sending the request with an identifier identifying isolation information, and obtaining the network slice based on a resource topology that describes the isolation information of elements within the topology.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0085]-[0117], and recited in independent claims 1 and 11, in particular comprising:
receiving, by a control device, a slice request sent by a user, wherein the slice request 5comprises an identifier, and the identifier identifies isolation information of a slice requested by the user; and
obtaining, by the control device, a network slice based on the identifier and a resource topology, wherein the resource topology describes a network topology and isolation information of N elements in the network topology, the N elements comprise a node and/or a link, N is an 10integer greater than or equal to 1, and the network slice comprises a node and a link that are required for implementing the slice (claim 1, emphasis added; similarly recited in claim 11).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441